Citation Nr: 1404457	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  13-02 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 10 percent for a service-connected psychiatric disorder.  


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file reveals a VA examination dated October 2013, which has been considered by the RO in the November 2013 supplemental statement of the case.

The issue of entitlement to an initial evaluation in excess of 10 percent for a service-connected psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence shows that the Veteran has PTSD, which is shown to be related to his in-service stressor.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA satisfied its duty to notify by issuing a pre-adjudication notice letter in August 2010.  Dingess, 19 Vet. App. at 473.  The letter advised the Veteran of what evidence was required to substantiate his claim, and of his and VA's respective responsibilities in obtaining evidence.  The letter also informed him of how disability ratings and effective dates are assigned, if service connected were to be granted.

The duty to assist provisions of the VCAA have also been met.  The claims file contains service treatment records, service personnel records, VA examinations, private treatment records, and lay statements.  See 38 C.F.R. § 3.159(c).

The Veteran was afforded VA examinations in January 2011 and October 2013.  The VA examinations are adequate, as they are predicated on a review of the claims file, including the Veteran's in-service and post-service treatment records, an interview of the Veteran, and examination findings supported by a complete rationale for the opinions stated.  Id; see 38 U.S.C.A. § 3.159(c)(4).

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim.  The Veteran has not identified any outstanding evidence that needs to be obtained.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  
Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) the presence of a current disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) the nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

For purposes of 3.303(b), where the veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F. 3d. 1331 (Fed. Cir. 2013).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d). 

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The law holds that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

Once evidence is determined to be competent, the Board must determine whether it is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The Board has reviewed the record to determine if he has PTSD as a result of his active duty service.  Giving the Veteran the benefit of the doubt, the Board finds that the Veteran's PTSD is related to his reported in-service stressor. 

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

For purposes of 38 C.F.R. § 3.304(f)(3), "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

The Veteran's service personnel records reflect that he served in Vietnam from March 1969 to February 1970.  His military occupational specialty was Communications Specialist.  While stationed at a base in Vietnam, his unit came under numerous rocket and mortar attacks.  These reports are consistent with the circumstances of service in Vietnam and fall within the definition of "hostile military or terrorist activity."  

The RO received the Veteran's claim for service connection for a psychiatric disorder on June 25, 2010. 

The January 2011 VA examiner found that the Veteran's combat exposure was sufficient to qualify as an in-service stressor, however, the examiner did not find that the Veteran's psychiatric symptoms satisfied the DSM-IV criteria to establish a PTSD diagnosis.  See October 2013 VA examination report.  He did diagnose the Veteran with anxiety disorder, not otherwise specified, and found that his anxiety disorder was at least as likely as not related to his reported in-service stressor.  (It is noted that the Veteran is already service-connected for anxiety disorder, not otherwise specified.). 

In contrast, the Veteran submitted two statements from his private licensed psychological associate (LPA) of the Psychological Consulting Services, Ms. Glogau.  In a September 2010 statement, Ms. Glogau reported that she had performed a psychological evaluation on the Veteran in August 2010.  Ms. Glogau found that the Veteran exhibited severe symptoms of intrusive thoughts, traumatic nightmares, avoidance behavior, hypervigilance, memory and concentration problems, and exaggerated startle response.  After the evaluation, she diagnosed the Veteran with PTSD and linked his PTSD diagnosis with his reported combat exposure while in Vietnam.  A May 2011 statement from Ms. Glogau reiterated her previous diagnosis of PTSD and stated that the Veteran had been receiving treatment with her since August 2010.  

The Board notes that the VA examiners and private LPA have provided conflicting opinions as to whether the Veteran has established a diagnosis for PTSD.  However, as these opinions were provided by competent mental health professionals using the DSM-IV criteria, and the Board cannot find a basis for which one opinion is more probative than the other, the Board finds that when resolving all reasonable doubt in favor of the Veteran, the Veteran has established a current diagnosis of PTSD.  

Now, the question remains whether the Veteran's PTSD is a result of his active duty service.  Both the January 2011 VA examiner and the August 2010 private LPA's examiner opinions agree that the Veteran's in-service stressor meet the DSM-IV stressor criterion and that his mental health disorder is related to his reported military stressor.  The Board finds that this evidence is sufficient to establish the link requirement set under 38 C.F.R. § 3.304(f)(3).   

Therefore, taken in totality, the medical evidence of record provides that the Veteran has a current diagnosis of PTSD and that his PTSD is a result of his active duty service.  Therefore, when all reasonable doubt is resolved in favor of the Veteran, the Board finds that service connection for PTSD is warranted.  


ORDER

Entitlement to service connection for PTSD is granted.  




REMAND

Unfortunately, a remand is required in this case for the issue remaining on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

VA is required to assist the Veteran with obtaining evidence to substantiate a claim.  Such assistance includes providing the Veteran with a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Given the Board's decision to grant the Veteran's claim of service connection for PTSD, a new VA examination is warranted, prior to deciding the Veteran's claim seeking a higher initial evaluation for his psychiatric disorder.  The examiner should assess the current severity of all of his service-connected psychiatric symptomatology to include from PTSD and anxiety disorder (not otherwise specified).  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must obtain any of the Veteran's outstanding mental health treatment records that are not currently of record, including any private treatment records from Psychological Consulting Services.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The RO/AMC must then obtain and associate the records with the claims file or virtual record.  

2.  After all relevant treatment records have been associated with the claims file or virtual record, the RO/AMC should schedule the Veteran for a new VA examination to determine the current severity of the Veteran's service-connected PTSD and anxiety disorder, not otherwise specified.  

The claims file and a copy of this remand should be made available for review prior to the examination and the examiner should acknowledge such review in the examination report.  

The examiner should obtain a full history of the Veteran's relevant symptomatology and assess the current severity of his psychiatric disorders in accordance with 38 C.F.R. § 4.125 and the DSM-IV.  All tests, studies, or evaluations deemed necessary should be performed, and the results should be reported in detail.  

3.  Then, the RO/AMC should readjudicate the claim.  If the claim is not granted in full, the Veteran must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for appellate decision.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


